Citation Nr: 0335767	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-19 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brain injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for arthritis of the 
hands.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar strain.  

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for knee 
injuries.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastroenteritis.  

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.  

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
deprivation claimed as a nervous disorder (other than post-
traumatic stress disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his sister


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1980 and from December 1991 to May 1992.  He served 
in the Republic of Vietnam from April 1971 to May 1972.  He 
had a period of active duty for training from July 15 to 21, 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

This case was last before the Board in December 2000, when it 
was remanded to the RO for additional development of the 
issue of entitlement to service connection for post-traumatic 
stress disorder.  Following the requested development, the RO 
continued its denial of the claimed benefit.  

In May 2003, the veteran, sitting at the RO, gave sworn 
testimony at a videoconference hearing before the 
undersigned, sitting in Washington, D.C.  A transcript of 
that hearing is of record.  During the hearing, the veteran 
withdrew from appellate consideration the issues of 
entitlement to service connection for astigmatism of the 
right eye and hypertension, as well as the issue of whether 
new and material evidence had been received to reopen a claim 
of entitlement to service connection for astigmatism of the 
left eye.  

Following the May 2003 hearing, the veteran submitted 
additional pertinent evidence, which was received in July and 
October 2003.  He waived initial RO consideration of that 
evidence.  

In April 2003, the veteran's representative raised the issues 
of entitlement to increased ratings for hallux valgus with 
bunionectomy of the left foot and hallux valgus with 
bunionectomy of the right foot.  Those issues have not been 
adjudicated or developed for review on appeal and are 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  A rating decision dated in June 1998 denied entitlement 
to service connection for tinnitus, pseudofolliculitis 
barbae, lumbar strain, a right knee injury, chondromalacia 
patella of the left knee, gastroenteritis, headaches, and a 
nervous condition.  Although the veteran was informed of this 
determination and of his appellate rights, he did not 
initiate an appeal.  

2.  The veteran's application to reopen claims of entitlement 
to service connection for tinnitus, pseudofolliculitis 
barbae, lumbar strain, knee injuries, gastroenteritis, 
headaches, and sleep deprivation claimed as a nervous 
disorder was received prior to August 29, 2001.  

3.  The evidence received since the June 1998 rating decision 
is not wholly cumulative and is so significant that it must 
be considered in order to fairly decide the merits of the 
claims for service connection for tinnitus, 
pseudofolliculitis barbae, lumbar strain, knee injuries, 
gastroenteritis, headaches, and sleep deprivation claimed as 
a nervous disorder.  


CONCLUSIONS OF LAW

1.  The June 1998 rating decision denying entitlement to 
service connection for tinnitus, pseudofolliculitis barbae, 
lumbar strain, right knee injury, chondromalacia patella of 
the left knee, gastroenteritis, headaches, and a nervous 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 
(2003).  

2.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for tinnitus, 
pseudofolliculitis barbae, lumbar strain, knee injuries, 
gastroenteritis, headaches, and sleep deprivation claimed as 
a nervous condition (other than post-traumatic stress 
disorder).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to Aug. 29, 2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Evidence before the rating board in June 1998 included the 
veteran's service medical records for his first period of 
active duty; "Army" National Guard treatment records dated 
from April 1986 to October 1997; and the report of a VA 
examination conducted in March 1998.  

This evidence showed that when the veteran was examined for 
service entrance in November 1970, scars were noted on his 
right hand and left knee; no other pertinent complaints or 
findings were noted.  

In December 1970, the veteran was seen for complaints of 
insomnia.  He reported that he had difficulty falling asleep 
because he was not used to going to sleep early and he began 
to think about home.  

In April 1971, the veteran was seen at a service dispensary 
with complaints of headache and chest pain.  He reported that 
he had had pain of the posterior neck and head and mild 
tightness in his chest since Vietnam and admitted to 
nervousness.  There were no other symptoms.  The impressions 
included anxiety.  

The veteran was seen at a service dispensary in February 1972 
for a complaint of diarrhea of three days' duration.  The 
impression was gastroenteritis.  The following month he was 
again seen for complaints of nausea and vomiting.  He said 
that he awakened with a headache (no trauma), nausea and 
vomiting after eating and drinking the night before.  The 
impression was gastritis.  

In March 1972, the veteran was given a temporary profile for 
pseudofolliculitis barbae that precluded shaving for the next 
60 days.  The shaving waiver was renewed in May 1972, 
although it was then felt that he had acne, not 
pseudofolliculitis barbae.  

In July 1972, the veteran was seen at a service dispensary 
following a motorcycle accident that occurred when he hit a 
lane divider coming through the Main Gate.  He sustained 
multiple scratches, cuts and abrasions, with pain on movement 
of his left arm.  

The veteran was seen at a service dispensary in July 1972 for 
complaints of diarrhea and stomach cramps of one day's 
duration.  He said that he thought it came from drinking 
milk.  He was admitted to a service hospital overnight.  The 
diagnosis was gastroenteritis, probably viral.  

The veteran was seen in September 1972 for complaints that 
included headache and an upset stomach.  He had vomited the 
previous night and was now groggy.  He reportedly took 
alcohol the previous night.  The impression was 
gastroenteritis.  

The veteran was seen at a service dispensary in November 1972 
for complaints of stomach cramps and diarrhea of four days' 
duration.  

The veteran was seen at a service clinic in December 1972, 
when it was noted that he had insomnia with a history of 
insomnia in December 1970.  The veteran reported that beer 
helped but that he then overslept.  The pertinent impression 
was sleep disturbance.  

The veteran was referred in December 1972 for psychiatric 
evaluation with a provisional diagnosis of personality 
disorder with immaturity versus an adjustment disorder.  It 
was reported that the veteran was referred primarily at his 
own request after an incident in Taipei, Taiwan, that 
involved physical abuse of a local national.  The veteran was 
reportedly drunk at the time of the incident and indicated 
that he did not really remember what had happened.  It was 
further reported that several "smaller incidents" had 
occurred that involved apparent incompatibility with 
supervisors.  The examiner noted the veteran's history and 
stated that a diagnosis of adjustment reaction of adolescence 
was a generous diagnosis "in that personality disorder is 
evident."  The examiner said that the veteran was 
"moderately manipulative in attempting to get others to do 
his work for him (psychological work)."  It was recommended 
that he be followed by Dr. D., "who should be rather firm in 
insisting that this young man prove by his actions what he 
says."  

The veteran was seen in April 1973 for a complaint of stomach 
cramps.  There was, however, no diarrhea, vomiting or fever.  

The veteran was seen at a service dispensary in March 1974 
for a rash on the neck diagnosed as pseudofolliculitis 
barbae.  In May 1974, a shaving waver for pseudofolliculosis 
was recommended.  

X-rays of the first digit of the left hand in April 1974 
showed no significant abnormalities.  

The record also demonstrates that the veteran was seen in the 
emergency room in May 1974 following a motor vehicle accident 
the previous night.  He complained of chest pain, facial 
trauma and difficulty breathing.  A skull series was 
negative.  It was reported that the right pupil was smaller 
than the left pupil but that both pupils were reactive to 
light.  It was also reported that the veteran had not been 
rendered unconscious and was now post headache.  

When seen in September 1974 for irritation of the skin of the 
neck, the assessment was pseudofolliculitis barbae, which was 
felt to be mild.  

The veteran was seen at a service clinic in Alconbury, 
England, in August 1976, for a hematoma on his lower back.  
He complained that his back hurt and gave a history of having 
been knocked down playing football two weeks previously.  His 
L5-S1 area was tender to touch, but he had no pain with 
Murphy's punch.  He was observed jogging across the street 
while waiting for lab work.  The assessment was soft-tissue 
(injury) with hematoma without renal involvement.  

When the veteran was seen at a service clinic in September 
1976, he complained of headache, upset stomach and diarrhea.  
The impression was enteritis with upper respiratory 
infection.  

The veteran was seen in October 1976 with a chief complaint 
of having injured the back of his left knee after he got 
tackled playing football.  He reported that it felt as though 
something were pulling at the back of his knee.  

The veteran was also seen in October 1976 for a possible 
fracture of his right ring finger, which was slightly 
swollen.  X-rays showed no fracture, however.  

The veteran was treated at a service clinic in November 1976 
for enteritis after complaining of cold, headache, chills, 
and diarrhea of 24 hours' duration.  He had been given a flu 
shot the day before and now complained of dizziness.  

In December 1976, the veteran was seen at a service clinic 
with a complaint of having injured his back 30 minutes 
before.  He said that while moving speakers, he experienced 
sudden pain and now had difficulty moving and sitting.  On 
physical examination, there was a loss of lordosis and severe 
spasm at "L 4-6."  The impression was acute back strain.  
The back pain continued the following day.  An incident 
report dated December 10, 1976, indicates that the veteran 
was stacking heavy stereo speakers above his shoulders eight 
days previously when one fell back against him causing him to 
strain his back.  

In January 1978, the veteran was seen at a service clinic for 
a chief complaint of injury of the right knee.  Although he 
was playing basketball, he denied any trauma to the knee and 
also indicated that he had no history of right knee injury.  
He said that as he walked, he felt a "pop" and a decrease 
in pain.  It was felt that the veteran had a lateral meniscus 
dislocation that had returned to position.  

The veteran underwent a physical examination for boxing in 
February 1978.  It was reported that he had no history of 
unconsciousness and that he had boxed the previous year 
without problems.  He was cleared to participate in boxing.  

When the veteran was seen at service clinic in June 1978 with 
a three-day history of a runny nose, diarrhea, nausea, muscle 
fatigue, and feeling run down, it was reported that he had 
been running for football practice with a flack vest and 
weights.  A mild upper respiratory infection and fatigue 
following football practice were assessed.  

In July 1978, the veteran was found fit to play football when 
he was seen at a service clinic in Alconbury.  

When seen in September and November 1978, his 
pseudofolliculitis barbae was described as mild.  

In May 1979, the veteran was seen at a service clinic for 
pseudofolliculitis barbae that had been refractory to 
treatment.  He was given a temporary profile that precluded 
shaving for a month.  

In June 1979, the veteran was seen in a service emergency 
room after his left knee started "popping" on the sides and 
front.  He said that he noticed that his knee was swollen.  
There was, however, no history of injury.  Possible 
chondromalacia was assessed.  The plan included continuing to 
wear a left knee brace.  When seen in the clinic five days 
later for left knee pain, the assessment following an 
examination was questionable chondromalacia patella.  X-rays 
of the left knee in June 1979 were negative.  

The veteran was seen at sick call in October 1979 for 
complaints of a head cold.  An examination of his neck showed 
folliculitis.  

The veteran was also seen in October 1979 for complaints of 
diarrhea, tight neck muscles, both ears hurting, soreness in 
his joints, a runny nose and sore throat of two weeks' 
duration.  

In November 1979, the veteran was seen for a complaint of 
pain in the left knee without trauma.  The assessment was 
chondromalacia patella.  

The veteran's entrance examination for the Air National Guard 
(ANG) in April 1986 was entirely negative for pertinent 
complaints or findings.

Private medical reports dated in March 1989 show that the 
veteran was seen for complaints that included insomnia and 
headaches.  He had pain in the lower abdomen and back.  He 
had heartburn and gas-type symptoms.  The assessment included 
gastritis and esophagitis.  

On VA examination in January 1990, the veteran complained of 
some low back ache associated with prostatitis.  A clinical 
examination was pertinently unremarkable.  

An examination for the ANG in February 1990 was negative for 
pertinent complaints or findings.  A periodic examination for 
the "Army" National Guard in August 1990 revealed a 1-inch 
scar on the right knee but was otherwise entirely negative 
for pertinent complaints or findings.  

In a statement dated in July 1990, the veteran noted that he 
worked at the Post Office and that he had to walk for about 
six hours a day delivering the mail.  

On VA examination in November 1990, the veteran complained of 
back and stomach problems due to prostatitis or infection.  
The examiner stated that the veteran's prostatitis caused him 
to have chronic low backache.  

VA outpatient reports in June and July 1992 do not reflect 
pertinent complaints and findings.  

The service medical records show that the veteran was seen on 
July 18, 1996, for severe heat stress and presented by 
ambulance without loss of consciousness.  When seen for 
emergent care the following day, his complaints included low 
back pain with radiation to the groin.  X-rays were negative 
for any pathology.  The diagnosis was back strain.  

A statement by a Chief Master Sergeant and Health Systems 
Specialist for the ANG dated in November 1996 was to the 
effect that on July 18, 1996, the veteran was working in the 
Casualty Collection Point at Volk Field, Wisconsin, for about 
30 minutes when he became ill.  He was taken to a medical 
squadron there and treated for dehydration and heat stress 
and put on quarters for 24 hours.  The following day, he 
returned to the medical squadron with complaints of low back 
pain.  The physician on duty initially thought that the 
veteran might be having some kidney problems, and he was sent 
to Hess Memorial Hospital for further evaluation and testing.  
He was released to the medical squadron, where the physician 
returned him to quarters.  The diagnosis was low back strain.  
When the veteran returned to his squadron on July 21, 1996, 
he was said to be fully recovered without any recurrence.  

When seen by Dr. Young in July 1996, it was reported that the 
veteran worked for the Post Office and delivered the mail.  

The record shows that the veteran underwent an endoscopy at 
the Baptist Memorial Medical Center on July 29, 1996, which 
culminated in a pertinent impression of gastritis and 
duodenitis.  

When seen by Dr. Young on July 23, 1996, the veteran 
continued to complain of lower back pain that radiated along 
the waste line to the front of the abdomen.  However, later 
reports by private physicians during 1996 did not show 
continuing low back pain.  Rather, the veteran was treated 
for unrelated disorders.  

When seen by Dr. Young in August 1996, it was reported that 
the veteran's complaints over the previous year had included 
gastrointestinal pain, abdominal cramping, and arthralgias.  
The pertinent impression was gastritis.  

Dr. McGhee's report of September 17, 1996, shows that the 
veteran initially presented with vomiting and heat exhaustion 
on July 22, 1996, that started while he was delivering the 
mail.  Dr. McGhee reported that he had a history of severe 
heat exhaustion the previous summer that also occurred while 
he was delivering the mail.  The veteran gave a history of 
multiple complaints of nausea, vomiting and heat intolerance 
secondary to his work.  He complained of multiple episodes of 
abdominal pain and leg cramps.  He appeared to have these 
problems of nausea and vomiting only when he was heat 
stressed delivering the mail.  He was referred for endoscopic 
examination that revealed gastritis and colitis.  

A Line of Duty determination approved in November 1996 noted 
that the diagnosis at Hess Memorial Hospital was low back 
strain, which was found to have been acquired in the line of 
duty.  

When seen by Dr. McGhee in December 1996, the veteran 
complained of lower abdominal pain with chills since the 
previous afternoon.  It was reported that he had eaten some 
chicken that had been in the refrigerator for three days and 
complained of vomiting and diarrhea.  The diagnosis was acute 
gastroenteritis.  

When the veteran was seen at a VA outpatient clinic in 
January 1997, the diagnostic impression was major depression, 
recurrent.  The veteran reported that he began using alcohol 
and drugs during Vietnam and that his last drug usage was in 
1991.  He reportedly stopped using alcohol in 1994.  When 
initially evaluated in the VA mental health clinic in 
February 1997, it was reported that the veteran had a 20-year 
history of alcohol abuse and that he quit two years 
previously.  He also had a 20-year history of heroin and 
cocaine use, which he also quit two years before.  The 
assessment on Axis I was atypical depression.  Alcohol and 
drug dependence in early remission was diagnosed on Axis II.  

When seen at an aid station at an Air National Guard base in 
April 1997, the veteran complained of an ear infection on the 
right and of dizziness with head movement of three days' 
duration.  There was no syncope.  The veteran also complained 
of swelling in both knees three weeks previously.  He said 
that he had an occasional "click" when kneeling or walking 
up stairs.  The assessment was sinusitis with bilateral 
serous otitis.  A complaint of tinnitus, however, was not 
recorded.  

A VA psychiatric examination in June 1997 culminated in 
diagnostic impressions of post-traumatic stress disorder and 
dysthymia.  

A medical summary for the Air National Guard in October 1997 
indicates that the veteran was a Postal employee who had 
experienced several symptoms over the last two years, 
including low back pain, arthralgias, and abdominal cramps.  
It was noted that the veteran had suffered heat exhaustion, 
dehydration and low back pain during a week of active duty 
(for training) in July 1996.  However, the physician 
indicated that there were no pertinent findings following an 
examination.  

Evidence received subsequent to the June 1998 rating decision 
includes the veteran's service personnel records and 
additional service medical records received in February 2000, 
as well as extensive private and VA medical reports and 
testimony before the RO and before the undersigned Veterans 
Law Judge.  The additional service medical records included 
the veteran's February 1980 report of examination for 
separation, which was negative for any pertinent complaints 
or findings, including any indication of psychiatric deficit.  
He denied any disturbance of consciousness.  He had a well-
healed, nonsymptomatic scar on the left index finger.  

Reports from Hess Memorial Hospital received in August 1998 
show that the veteran was treated in the Emergency Room for 
complaints of back and abdominal pain on July 19, 1996.  The 
assessment following an examination was back strain.  X-rays 
of the lumbar spine on that date showed mild degenerative 
changes with a probable mild old deformity at L1.  

Private X-rays of the left 2nd through 5th digits of the left 
hand in December 1996 were essentially unremarkable.  

When Dr. Porter evaluated the veteran on February 17, 1997, 
he said that X-rays showed minimal spurring in the knees.  X-
rays of the lumbar spine revealed wedging of the T-12.  
Diagnoses included multiple arthralgias and possible 
degenerative tear of the posterior horn of the medial 
meniscus of the right knee.  

A VA orthopedic consultation performed in June 1997 reflects 
a complaint of pain in the knees.  It was reported that the 
veteran noted pain in his knees in August 1994 when he 
started working for the Post Office and that by January 1995, 
his knees were a problem.  X-rays were interpreted as showing 
spurring on the right, especially in the superior lateral 
right patella.  The impressions included probable posterior 
torn medial meniscus.  

The record shows that a Medical Board convened in November 
1997 found that the veteran was medically disqualified for 
continued ANG service due to an unrelated disorder.  The 
veteran was to be separated from the ANG in February 1998 
after a finding reported the previous month that he was 
permanently disqualified for continued ANG service due to 
disorders that included depression.  

A report of medical history in conjunction with a periodic 
examination in December 1997 indicates that the veteran was 
then on psychotropic medications, including Trazadone.  The 
reported history reflects numerous complaints, including the 
physician's notation that the veteran was taking these 
medications for post-traumatic stress disorder that began in 
1971.  The veteran complained that he had insomnia secondary 
to post-traumatic stress disorder.  The veteran also reported 
that he sustained a head injury in a motor vehicle accident 
in 1973 and that he was hospitalized for six hours.  The 
veteran denied any disturbance of consciousness.  The 
physician noted that there were no complications and no 
sequelae (NCNS).  The veteran reported that he had 
gastroenteritis beginning in 1974 that was untreated and that 
he occasionally took over-the-counter Zantac and Pepto 
Bismol.  This condition was also found to be without 
complications or sequelae.  The veteran said that he had a 
fracture of the right hand secondary to hitting bricks during 
karate in 1978 and claimed that his hand now ached.  The 
veteran said that he had arthritis of the right knee, 
beginning in 1995.  The veteran reported that he had heat 
intolerance beginning in 1996 and that he had frequent 
headaches secondary to the heat intolerance.  It was reported 
that the veteran had recurrent back pain secondary to work-
related lumbar strain, beginning in 1996, and that he wore a 
back support during work to prevent back strain.  He said 
that he had depression, starting in 1997, which was treated 
with psychotropic medications and Klonopin.  He said that he 
had a joint deformity of the left hand secondary to surgery.  
However, a periodic examination conducted in August 1998 was 
negative for relevant findings.  Diagnoses included bilateral 
high frequency hearing loss.  

When seen by Dr. Porter in May 1998, the veteran's complaints 
included pain, locking and swelling of the right knee.  He 
reportedly related the knee problems to an injury that 
occurred at work on July 22, 1996.  Diagnoses included 
bilateral subluxation of the patellae and lateral facet 
compression syndrome of the right knee.  

A VA audiology evaluation in September 1998 reflects the 
veteran's history of loud ringing tinnitus in the right ear 
since Vietnam.  The veteran also reported a history of a 
motor vehicle accident in 1972 and participation in boxing in 
service, both resulting in trauma to the right ear.  He gave 
a history of military noise exposure.  He said that his 
tinnitus was interfering with his daily activities.  
Bilateral sensorineural hearing loss was assessed.  A 
combination tinnitus masker/hearing aid was recommended.  

An MRI of the right knee by VA in February 1999 showed severe 
patellofemoral chondromalacia and osteochondral changes.  

A CT scan of the head by VA in February 1999 was normal.  

In a statement received in November 1999, the veteran 
attributed arthritis in his hands, knees, and back to his 
participation in contact sports during his first lengthy 
period of active duty.  

When seen in the VA outpatient clinic in January 2000, the 
veteran complained of bilateral hand pain.  X-rays of the 
hands were reportedly negative.  

Included with the service personnel records received in 
February 2000 were records of the veteran's nonjudicial 
punishment received while attached to the 405th Tactical 
Fighter Wing, Tainan Air Base Taiwan, for sleeping while on 
duty in November 1972.  

A VA examination in April 2000 culminated in a diagnosis on 
Axis I of post-traumatic stress disorder.  The examiner 
stated that there did seem to be a nexus between the 
stressors the veteran reported and the symptoms of his post-
traumatic stress disorder.  

The veteran was referred to the VA rheumatology clinic, where 
in April 2000 he underwent evaluation of his complaints of 
pain involving all of his metacarpophalangeal joints.  He 
said that the problem began five years before as swelling and 
pain in his left 2nd to 4th metacarpophalangeal joints, right 
2nd and 3rd metacarpophalangeal joints, left 2nd and 3rd distal 
interphalangeal joints, and right 2nd and 3rd distal 
interphalangeal joints.  He also complained of knee pain, 
especially on the left, and of back pain since 1974.  An 
examination culminated in an assessment of possible 
inflammatory polyarthritis.  The assessment when seen in the 
rheumatology clinic in June 2000 was patellofemoral 
degenerative joint disease and possible inflammatory 
polyarthritis improved with Naprosyn.  

On a VA examination in June 2001, it was reported that the 
veteran had been a postman since service and had walked a 
route until the previous year.  

A private treatment report dated in October 2001 shows that 
the veteran was seen with continuing complaints of 
intermittent back spasm and pain.  

Derek Lewis, M.D., reported in a letter dated in October 2001 
that the veteran had indicated that he had symptoms that 
included nausea, vomiting, headache, facial rash, knee pain 
and muscle cramps whenever he was in heat greater than 80 
degrees for a prolonged period of time.  

In December 2001, the veteran underwent a private right knee 
arthroscopy with debridement of Grade III and IV 
chondromalacia in the patellar and trochlear groove of the 
femur and lateral retinacular release.  He was scheduled to 
undergo left knee surgery on March 8, 2002.  

A private MRI of the lumbar spine in March 2002 resulted in 
an impression of degenerative disk disease at the T12-L1 and 
L5-S1 levels, with minimal diffuse bulge demonstrated at the 
T12-L1 and L4-5 levels.  There was also evidence of a small 
central disk herniation at L5-S1.  

In an August 2002 letter, Muhammad Shakir, M.D., a private 
internist, stated that he had treated the veteran "for some 
time" and that the veteran's chronic conditions included 
back pain and tinnitus.  He said that while the veteran was 
on active duty, he participated in high impact sports such as 
football and boxing.  He said that the veteran injured his 
back in a football game and that competitive boxing "can 
cause tinnitus due to inner ear injury."  Dr. Shakir was 
also of the opinion that based on his history, the veteran's 
arthritis of the hands was "likely due to his participation 
in high impact sports."  

The report of a private examination dated in September 2002 
shows a diagnosis of lumbar muscle strain.  

The veteran in July 2003 submitted copies of what he said 
were photographs of him playing football in an Army and Air 
Force League in Alconbury, England, and boxing while on 
active duty.  He also submitted a copy of a photograph of him 
on a Persian Gulf firing range.  (The veteran did not 
actually serve in the Persian Gulf itself.)  

Analysis

The record shows that a rating decision dated in June 1998 
denied an original claim of entitlement to service connection 
for tinnitus, pseudofolliculitis barbae, lumbar strain, a 
right knee injury, chondromalacia patella of the left knee, 
gastroenteritis, headaches, and a nervous condition.  The 
record shows that the veteran was so informed, and given 
notice of his appellate rights, in a letter dated later the 
same month.  However, he did not initiate an appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  
However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The veteran's application to reopen claims of entitlement to 
service connection for tinnitus, pseudofolliculitis barbae, 
lumbar strain, (right) knee injury, gastroenteritis, 
headaches, and sleep deprivation claimed as a nervous 
disorder was received prior to August 29, 2001, and evidence 
has been received in support of the application.  The 
amendment to the provisions of 38 C.F.R. § 3.156(a) that 
became effective on August 29, 2001, applies only to claims 
to reopen filed on and after that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

Evidence received since the prior final rating decision 
indicates that the veteran participated in high-impact 
sports, including football, boxing and karate, during his 
first period of active duty.  A private medical opinion has 
also been received since the June 1998 rating decision 
indicating that the veteran might have tinnitus as a 
consequence of boxing in service.  The veteran has also 
submitted evidence suggesting that he was exposed to loud 
noise on a firing range during his recall to active duty 
during the Persian Gulf War.  Medical opinion also suggests 
that he has lumbar strain and arthritis of the hands as a 
result of his participation in high-impact sports during his 
first period of service.  In addition, service personnel and 
medical records for his period of active duty for training in 
July 1996, and a contemporary private hospital report 
received subsequent to the June 1998 rating decision, show 
that he was treated for back strain while on active duty for 
training.  

The report of a Medical Board in November 1997 indicates that 
the veteran was to be separated from the National Guard due 
in part to depression, a disorder that has been diagnosed by 
VA.  This record, as well as a number of other significant 
service personnel and medical records, does not appear to 
have been before the rating board when the veteran's claims 
were considered in June 1998.  Indeed, the receipt of 
relevant service personnel and medical records after the 
promulgation of the June 1998 rating determination warrants 
reopening the claims denied at that time that are now before 
the Board because the veteran is entitled to a de novo review 
of his claims based on the complete record of his service.  
See 38 C.F.R. § 3.156(c) (2003).  (The amendments that became 
effective on August 29, 2001, did not affect section 
3.156(c).  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).)  
It is not at all clear that all of the veteran's service 
medical records, even for his first period of service, were 
before the rating board in June 1998.  To the extent that 
this matter is unclear, the Board will accord the veteran the 
benefit of the doubt on this material issue.  See 38 U.S.C.A. 
§ 5107(b).  The evidence received since the prior final 
rating decision, considered in light of the evidence before 
the rating board in June 1998, provides "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, . . ."  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (emphasis added).  As such, 
the new evidence is so significant to the issues in this case 
that it must be considered in order to fairly decide the 
merits of the claims.  38 C.F.R. § 3.156(a) (effective prior 
to Aug. 29, 2001).  It follows that the application to reopen 
claims of entitlement to service connection for tinnitus, 
pseudofolliculitis barbae, lumbar strain, knee injuries, 
gastroenteritis, headaches, and sleep deprivation claimed as 
a nervous condition (other than post-traumatic stress 
disorder) must be granted.  



ORDER

The application to reopen claims of entitlement to service 
connection for tinnitus, pseudofolliculitis barbae, lumbar 
strain, knee injuries, gastroenteritis, headaches, and sleep 
deprivation claimed as a nervous condition (other than post-
traumatic stress disorder) is granted.  


REMAND

In view of the disposition above, the RO must consider the 
claims for service connection for tinnitus, 
pseudofolliculitis barbae, lumbar strain, knee injuries, 
gastroenteritis, headaches, and sleep deprivation claimed as 
a nervous condition (other than post-traumatic stress 
disorder) on a de novo basis.  Current VA examinations are 
necessary to determine whether any of these disorders is 
attributable to service.  

The veteran testified in May 2003 that he has residuals of a 
head injury as a result of a motorcycle accident and his 
participation in high-impact sports during his first period 
of duty.  He said that when he boxed, he was knocked out once 
and "knocked silly several times."  He claimed that his 
physician had told him that his headaches, tinnitus, and 
arthritis of the hands originated in his participation in 
high-impact sports.  The veteran said that while stationed in 
Vietnam, he was "kind of located close to" a 105-millimeter 
howitzer.  He reported that he first noticed his tinnitus in 
Vietnam after a karate match with a Marine and that the 
tinnitus was continuous thereafter.  He also said that 
"practice shooting" always caused his ears to ring.  He 
testified that he had headaches all the time.  He said that 
doctors had indicated to him that his headaches were likely 
due to repeated blows to the head.  The veteran further 
testified that he had pseudofolliculitis barbae during his 
first period of duty and that he still had problems with it.  
He also testified that he had had continuous problems with 
his back, which have grown progressively worse, since about 
1972 or 1973 after lifting a heavy speaker.  

With respect to the claim for service connection for post-
traumatic stress disorder, the Board notes that the veteran's 
service personnel record shows that he served as a Food 
Services Specialist with the 12th Service Squadron at Phu Cat 
Air Base in Vietnam from April 29 to December 27, 1971, and 
thereafter as a cook with the 366th Services Squadron at 
DaNang Airfield in Vietnam.  

The United States Armed Services Center for Research of Unit 
Records (CRUR) reported in October 2002 that Cam Ranh Bay was 
attacked on April 16 and 25, 1971, although it could not be 
determined if the veteran's plane almost crashed on the 
runway during takeoff, as the veteran claimed.  

In a statement received in May 1999, an Air Force veteran 
reported that he served at DaNang Air Base in Vietnam from 
June to September 1971 and that the base was regularly 
rocketed by the enemy, mostly with 122-millimeter rockets.  

Another serviceman who served at DaNang Airfield from 
February 1971 to December 1972 reported continuing rocket 
attacks on the airfield throughout his service there.  He 
said that this assertion was based on the Air Force's Air 
Base Defense in the Republic of Vietnam 1961 - 1973.  He 
noted that DaNang Airfield was a target of about two miles by 
three miles and that the attacks were mostly random 
harassment and interdiction fire.  

During the veteran's period of service at DaNang Airfield, it 
appears that the Airfield was not attacked during December 
1971.  However, the Airfield was hit by six rockets in 
January 1972, 28 rockets in February 1972, 63 rockets in 
April 1972, and 52 rockets in May 1972, according to the 
statistics cited in Air Base Defense in the Republic of 
Vietnam 1961 - 1973.  Extracts from this reference work were 
included with the CRUR report received in October 2002 and 
confirm the numbers of rocket attacks on DaNang Airfield for 
the period from December 1971 to May 1972.  

However, statistics from Air Base Defense in the Republic of 
Vietnam 1961 - 1973 show no attacks on the Phu Cat Air Base 
for the period of time that the veteran was assigned there.  
The CRUR report indicates that there was significant action 
within a 30-kilometer area of interest around Phu Cat, with 
233 friendly initiated actions and 228 enemy initiated 
actions during the period from July to November 1971.  These 
contacts resulted in 528 enemy KIA and 31 captured, while 
friendly forces lost 57 KIA and 17 missing in action.  In 
addition, there were 34 civilians KIA and two missing in 
action.  

The record thus tends to show that the veteran was, at least 
for part of his tour in Vietnam, potentially exposed to 
rocket attacks.  The veteran testified in May 2003 that when 
he was at DaNang and Phu Cat, "we had rocket rounds that 
[came] in on the base and all of us [were] diving for the 
floor and some people got hurt in it."  He also said that he 
was in Phu Cat for five months and DaNang for seven months.  
The Board notes, however, that the VA examinations diagnosing 
post-traumatic stress disorder have not specifically 
identified the rocket attacks as the stressors supporting the 
diagnosis.  

The record also shows that the veteran was given notice of 
his rights and responsibilities in the claims process, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, in letters dated 
in October 2001, February 2002 and April 2002.  The veteran 
was requested to submit any additional information or 
evidence to the RO within 30 to 60 days from the date of the 
notice.  The veteran was informed that if the RO did not 
receive the information or evidence within that timeframe, 
the RO "will decide your claim based only on the evidence we 
have received and any VA examinations or medical opinions."  

Regulations implementing the VCAA became effective on August 
29, 2001.  Those regulations include 38 C.F.R. § 3.159(b)(1), 
which states in pertinent part that if a claimant did not 
respond within 30 days to a VA request for pertinent evidence 
or information in his possession that might substantiate his 
claim, VA could decide the claim prior to the expiration of 
the one-year period provided in the VCAA (38 U.S.C.A. § 
5103(b) (West 2002)) based on all the information and 
evidence contained in the file.  The VCAA regulations, 
including 38 C.F.R. § 3.159(b)(1), were provided to the 
veteran in a supplemental statement of the case issued in 
March 2003.  

On September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day time limit set 
forth in 38 C.F.R. § 3.159(b)(1), finding that it was 
incompatible with the statute under which it was promulgated.  
The Federal Circuit stated:  

We reject the government's arguments 
and conclude that the thirty-day time 
limitation contained in the challenged 
regulation is an unreasonable exercise of 
VA's discretion.  We recognize that the 
plain language of [38 U.S.C.] § 5103(b) 
only prohibits VA from paying any benefit 
based on a claim application if 
information or evidence requested is not 
received within one year of the notice.  
While there may be a technical argument 
that the challenged regulation may not 
directly contradict § 5103(b)(1) on its 
face, we conclude that this regulation is 
not a reasonable implementation of 
congressional intent expressed in the 
plain language of the statute.  The 
statute is clearly intended to provide 
claimants with one year to submit the 
requested evidence.  

. . . .

The issue with respect to the one-
year and thirty-day time frames, however, 
arises solely with regard to a notice to 
a claimant "of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary that is 
necessary to substantiate a claim."  38 
U.S.C. § 5103(a) (emphasis added).  
Stated another way, statutory provision § 
5103(a), and therefore regulatory 
provision § 3.159, apply only when a 
claim cannot be granted in the absence of 
additional necessary information 
described in the notice.  To the extent 
that some new circumstance obviates the 
need for the additional information 
requested, we presume the notice would 
immediately be retracted and the benefit 
awarded.  Otherwise, § 5103(a)(1) clearly 
establishes one year as an outer limit 
for a claimant to submit the additional 
necessary information or evidence.  
Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) ("the DAV case").  
Thus, the question is whether a premature 
denial of a claim, short of one year, 
with the promise to reopen reasonably 
satisfies the one-year requirement.  We 
hold that it does not.  

Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) with respect to any pending 
claim.  The RO should inform the veteran 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disabilities since March 2002.  After 
securing the necessary release, the RO 
should attempt to obtain these records, 
including all pertinent VA treatment 
records, and associate them with the 
claims file.  

3.  After pertinent records have been 
received, the veteran should be afforded 
a VA neurologic examination to determine 
the nature and extent of any residuals of 
head injury, including headaches, found 
to be present.  Any indicated tests 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
record and offer an opinion as to whether 
it is at least as likely as not (that is, 
whether there is a 50 percent 
probability) that the veteran has 
residuals of a head injury, including 
headaches, that are attributable to 
service or any incident of service 
origin.  A rationale should be provided 
for any opinions or conclusions 
expressed.  

4.  After pertinent records have been 
received, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature and extent of any psychiatric 
disorder found to be present.  Any 
indicated tests should be performed, and 
all manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
record and offer an opinion as to whether 
it is at least as likely as not (that is, 
whether there is a 50 percent 
probability) that the veteran has a 
nervous disorder, including post-
traumatic stress disorder, that is 
attributable to service or any incident 
of service origin.  If post-traumatic 
stress disorder is found to be present, 
the examiner is requested to identify the 
specific stressors upon which the 
diagnosis is based.  A rationale should 
be provided for any opinions or 
conclusions expressed.  

5.  After pertinent records have been 
received, the veteran should be afforded 
a VA orthopedic examination to determine 
the nature and extent of any lumbar 
strain, bilateral knee disabilities, and 
arthritis of the hands found to be 
present.  Any indicated tests should be 
performed, and all manifestations of 
current disability should be described in 
detail.  The examiner is requested to 
review the record and offer an opinion as 
to whether it is at least as likely as 
not (that is, whether there is a 50 
percent probability) that the veteran has 
lumbar strain, bilateral knee 
disabilities, and arthritis of the hands 
that are attributable to any period of 
service or any incident of service 
origin.  A rationale should be provided 
for any opinions or conclusions 
expressed.  

6.  After pertinent records have been 
received, the veteran should be afforded 
a VA ENT examination to determine the 
nature and extent of any tinnitus found 
to be present.  Any indicated tests 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
record and offer an opinion as to whether 
it is at least as likely as not (that is, 
whether there is a 50 percent 
probability) that the veteran has 
tinnitus attributable to any head trauma 
or acoustic trauma experienced during any 
period of service.  The examiner is 
requested to address the etiologic 
significance, if any, of the veteran's 
diagnosed bilateral sensorineural hearing 
loss.  A rationale should be provided for 
any opinions or conclusions expressed.  

7.  After pertinent records have been 
received, the veteran should be afforded 
a VA general medical examination to 
determine the nature and extent of any 
pseudofolliculitis barbae and 
gastroenteritis found to be present.  Any 
indicated tests should be performed, and 
all manifestations of current disability 
should be described in detail.  The 
examiner is requested to review the 
record and offer an opinion as to whether 
it is at least as likely as not (that is, 
whether there is a 50 percent 
probability) that the veteran has 
pseudofolliculitis barbae and 
gastroenteritis that are attributable to 
any period of service or any incident of 
service origin.  A rationale should be 
provided for any opinions or conclusions 
expressed.  

8.  Following any further indicated 
development, the RO should review the 
record and readjudicate the issues 
currently on appeal.  If the benefits 
sought on appeal are not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV,



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



